                             Case 3:19-cr-00327-EMC Document 1 Filed 07/23/19 Page 1 of 4
AO 257 (Rev. 6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY; •         COMPLAINT            INFORMATION           •    INDICTMENT                            Name of District Court, and/or Judge/Magistrate Location

                                                         •    SUPERSEDING                             NORTHERN DISTRICT OF CALIFORNIA
            •OFFENSE CHARGED
                                                                                                                   SAN FRANCISCO DIVISION
 18U.S.C§1343-Wire Fraud                                            I I Petty
                                                                    I [ Minor                r~ DEFENDANT-U.S

                                                                          Misde
                                                                    •     meanor              1^ Christopher Michael Gerrans
                                                                          Felony
                                                                                                DISTRICT COURT NUMBER
PENALTY;        20 years imprisonment;
                $250,000 fine;
                3 years supervised release; and                                                    CR                 19                       327
                Si 00 special assessment and restitution as determined by the
                Court
                                                                                                                            DEFENDANT                          RS
                               PROCEEDING                                                          IS A/or IN CUSTODY
                                                                                                     Has not been arrested, pending outcome this proceeding.
  Name ofComplaintant Agency, or Person (& Title, if any)'                              AfMS) 0      If notdetained give date any prior            .
                        Federal Bureau of Investigation
                                                                                   ,0               summons was seived on above charges If
        person is awaiting trial in another Federal or State Court,                     sc
  •     give name of court
                                                                                    --^0
                                                                                              3) Q Is on Bail or Release from (show District)

        this person/proceeding is transferred from another district
                                                                                    k
  •     per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                   IS IN CUSTODY

                                                                                              4) 1^ On thischarge
        this is a reprosecution of
        charges previously dismissed                                                          5) I I On another conviction            T
  •     which were dismissed on motion
                                                                   SHOW                                                               S 1^ Federal Q State
                                                               DOCKET NO.
        of:
                                                                                              6) Q Awaiting trial on othercharges
        •      U.S. ATTORNEY        •   DEFENSE
                                                        }                                            If answer to (6) is "Yes", show name of institution

        this prosecution relates to a                                                                                              If "Yes"
  rn pending case involving this same                                                           Has detainer Q
        defendant                                              MAGISTRATE
                                                                 CASE NO.
                                                                                                been filed?          jyjQ     }    give date
                                                                                                                                   filed

        prior proceedings or appearance(s)                                                      DATE OF        |k           Month/DayA'ear
  n     before U.S. Magistrate regarding this
        defendant were recorded under
                                                        }                                       ARREST         ^
                                                                                                Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                       DATE TRANSFERRED                           Month/DayA'ear
Furnishing Information on this form                DAVID L ANDERSON                             TO U.S. CUSTODY               I
                                  U.S. Attorney •        Other U.S. Agency

Name of Assistant U.S.                                                                          |~] This report amends AO 257 previously submitted
Attorney (ifassigned)                       Robin L. Harris

                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

        •      SUMMONS              NO PROCESS- • WARRANT                          Bail Amount:

        If Summons, complete following:
        \~\ Arraignment Q Initial Appearance                                       * Where defendant previously apprehended on complaint, no new summons or
                                                                                   warrant needed, since Magistrate has scheduled arraignment
        Defendant Address;

                                                                                   Date/Time:                                  Before Judge:

        Comments:
Case 3:19-cr-00327-EMC Document 1 Filed 07/23/19 Page 2 of 4
Case 3:19-cr-00327-EMC Document 1 Filed 07/23/19 Page 3 of 4
Case 3:19-cr-00327-EMC Document 1 Filed 07/23/19 Page 4 of 4
